TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00548-CV



                               Texas State University, Appellant

                                                 v.

                                 Dr. Kathleen Quinn, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
     NO. 14-1061-C26, HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant, Texas State University, has filed with this Court an “Emergency Motion

for Stay” seeking to invoke and have enforced the automatic stay provided by Civil Practice

and Remedies Code Section 51.014(b) pending our resolution of its interlocutory appeal in

this cause. The applicability of that statutory stay here turns on whether appellant’s plea to the

jurisdiction was a “dispositive motion” within the meaning of the “Dispositive Motions Deadline”

provision of the Agreed Scheduling Order signed by the district court on March 30, 2016. We order

the parties to present that issue for resolution by the trial judge who signed the scheduling order,

obtain a ruling, and supplement the record with that ruling.

               In the interim, we temporarily stay all other trial-level proceedings pending further

order of this Court. Appellant’s motion will remain pending.
              It is ordered on August 26, 2016.



Before Justices Puryear, Pemberton, and Field




                                                  2